Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 06/30/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Samual E. Hayim (Reg. No. 75318), Attorney of Record, on 02/10/2021.

The application has been amended as follows:
1.	(Currently Amended) A method of augmenting a reliability model for a manufactured product, the method comprising:
receiving a product attribute identifying a product under test, the product under test having been assembled from two or more components, wherein the two or more components include a first component that is installed on the product under test and a second component that is installed on the product under test;
receiving a first component attribute and a second component attribute, the first component attribute identifying the first component and the second component attribute identifying the second component;
receiving first manufacturing data comprising manufacturing data associated with the first component, wherein the first manufacturing data includes data generated during manufacturing of the first component;
receiving second manufacturing data comprising manufacturing data associated with the second component, wherein the second manufacturing data includes data generated during manufacturing of the second component;
comparing the first manufacturing data to the second manufacturing data;
identifying a measure of compatibility between the first component and the second component based on the comparison between the first manufacturing data and the second manufacturing data;
determining pairing data based at least in part on a relationship between a performance of a particular finished product and the measure of compatibility between the first component and the second component, wherein the measure of compatibility represents an effect of pairing the first component with the second component on an expected performance of the particular finished product, and wherein the particular finished product is the product under test or the particular finished product includes the product under test;
retrieving, from a database, [[a]] the reliability model for a general population of finished products that includes the particular finished product;
and
modifying the reliability model stored in memory based on an application of a set of pairing rules to the pairing data to generate an augmented reliability model for use in performing one or more actions to reduce a probability of failure of the product under test under operating conditions

2.	(Canceled)
3.	(Canceled) 
4.	(Original) The method of claim 1, wherein a type of the first manufacturing data and a type of the second manufacturing data is defined by a compatibility model, wherein the compatibility model includes a set of compatibility rules that is configured to determine the pairing data from the set of compatibility rules. 
5.	(Currently Amended) The method of claim 1, further comprising analyzing a multi-dimensional model to reduce a dimensionality of the data when the product under test includes more than the first component and the second component, or when at least one of the first component and the second component of the product under test includes more than one type of manufacturing data.
6.	(Previously Presented) The method of claim 1, wherein the pairing data indicates that the pairing of the first component and the second component is an unseen pairing. 
7.	(Currently Amended) The method of claim 1, wherein performing one or more actions with the augmented reliability model includes augmenting a maintenance plan for the particular finished product. 
8.	(Currently Amended) The method of claim 1, wherein performing one or more actions with the augmented reliability model includes determining a remaining useful lifetime of the particular finished product based on the augmented reliability model. 

10.	(Currently Amended) The method of claim 1, wherein performing one or more actions with the augmented reliability model includes customizing a data collection method for the particular finished 
11.	(Canceled) 
12.	(Currently Amended) The method of claim 1, wherein the augmented reliability model is a modified reliability model for the particular finished product. 
13.	(Original) The method of claim 1, wherein obtaining the reliability model comprises querying a manufacturing information database and receiving the reliability model. 
14.	(Currently Amended) The method of claim 1, wherein the particular finished product is in use by an end user.
15.	(Original) The method of claim 1, wherein the first and second component attributes and the first and second manufacturing data are received by a compatibility module containing a compatibility model. 
16.	(Currently Amended) A computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control a device including one or more processors, the instructions comprising:
receiving a product attribute identifying a product under test, the product under test having been assembled from two or more components, wherein the two or more components include a first component that is installed on the product under test and a second component that is installed on the product under test;
receiving a first component attribute and a second component attribute, the first component attribute identifying the first component and the second component attribute identifying the second component;

receiving second manufacturing data comprising manufacturing data associated with the second component, wherein the second manufacturing data includes data generated during manufacturing of the second component;
comparing the first manufacturing data to the second manufacturing data;
identifying a measure of compatibility between the first component and the second component based on the comparison between the first manufacturing data and the second manufacturing data;
determining pairing data based at least in part on a relationship between a performance of a particular finished product and the measure of compatibility between the first component and the second component, wherein the measure of compatibility represents an effect of pairing the first component with the second component on an expected performance of the particular finished product,  and wherein the particular finished product is the product under test or the particular finished product includes the product under test;
retrieving, from a database, a reliability model for a general population of finished products that includes the particular finished product;
storing the reliability model in memory; and
modifying the reliability model stored in memory based on an application of a set of pairing rules to the pairing data to generate an augmented reliability model for use in performing one or more actions to reduce a probability of failure of the product under test

17.	(Canceled) 
18.	(Canceled) 
19.	(Currently Amended) A device comprising:
memory configured to store lines of code; and

receive a product attribute identifying a product under test, the product under test having been assembled from two or more components, wherein the two or more components include a first component that is installed on the product under test and a second component that is installed on the product under test;
receive a first component attribute and a second component attribute, the first component attribute identifying the first component and the second component attribute identifying the second component; 
receive first manufacturing data comprises manufacturing data associated with the first component, wherein the first manufacturing data includes data generated during manufacturing of the first component;
receive second manufacturing data comprises manufacturing data associated with the second component, wherein the second manufacturing data includes data generated during manufacturing of the second component;
compare the first manufacturing data to the second manufacturing data;
identify a measure of compatibility between the first component and the second component based on the comparison between the first manufacturing data and the second manufacturing data;
determine pairing data based at least in part on a relationship between a performance of a particular finished product and the measure of compatibility between the first component and the second component, wherein the measure of compatibility represents an effect of pairing the first component with the second component on an expected performance of the particular finished product, wherein the particular finished product is the product under test or the particular finished product includes the product under test;
retrieve, from a database, a reliability model  for a general population of finished products that includes the particular finished product,;
store the reliability model in memory; and
an application of a set of pairing rules to the pairing data to generate an augmented reliability model for use in performing one or more actions to reduce a probability of failure of the product under test

20.	(Original) The device of claim 19, wherein the memory includes a traceability module, compatibility module, and a pairing module.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Montano (US 2004/0039561 A1) teaches a method of determining the compatibility of components of a product before installation.
Hicks (NPL: compatibility issues for mechanical system modeling with standard components, 2016) teaches a method of optimizing the performance (i.e. reliability and cost) of a product and determining the compatibility of components to be installed in the product during design process using collected data from the finished products.
BlockSim (NPL: Reliability importance measure of components in a complex system – identifying the 20% in the 80/20 rule, 2006) teaches a method to identifying the reliability importance of each component in a system respect to the overall reliability of the system. The reliability importance is a measure of the rate of change of the system reliability with respect to the component’s reliability change and it is used to 
Marsten (US 8078489 B1) teaches a method to identifying valid configuration (i.e. compatibility) of a product using compatibility rule and optimizing the valid configurations according to the preference.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 16 and 19: 
“determining pairing data based at least in part on a relationship between a performance of a particular finished product and the measure of compatibility between the first component and the second component, wherein the measure of compatibility represents an effect of pairing the first component with the second component on an expected performance of the particular finished product, and wherein the particular finished product is the product under test or the particular finished product includes the product under test; retrieving, from a database, the reliability model of products for a general population of finished products that includes the particular finished product; and modifying the reliability model stored in memory based on an application of a set of pairing rules to the pairing data to generate an augmented reliability model for use in performing one or more actions to reduce a probability of failure of the product under test under operating conditions;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany  


Conclusion
Claims 1, 4-8, 10, 12-16 and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHUEN-MEEI GAN/Examiner, Art Unit 2129